 Case 3:17-cv-00703-CHB Document 52 Filed 02/15/19 Page 1 of 4 PageID #: 328




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

  TINA MITCHAM On Behalf of HERSELF                  )
  and All Others Similarly Situated,                 )
                                                     )   COLLECTIVE AND CLASS ACTION
        Plaintiff,                                   )
  v.                                                 )   CASE NO. 3:17-cv-00703
                                                     )
  INTREPID U.S.A., INC., AND F.C. OF                 )   JUDGE BOOM
  KENTUCKY, INC., d/b/a INTREPID USA                 )
  HEALTHCARE SERVICES,                               )   JURY TRIAL DEMANDED
                                                     )
        Defendant.                                   )


   JOINT MOTION FOR ORDER PRELIMINARILY APPROVING RULE 23 CLASS
                       ACTION SETTLEMENT


       Named Plaintiff and proposed Class Representative, Tina Mitcham (the “Class

Representative”) and Defendants Intrepid U.S.A., Inc. and F.C. of Kentucky, Inc. (“Intrepid”)

(collectively the “Parties”) jointly move this Court for an Order with the following parameters:

       First, the Parties move for certification, for settlement purposes only, of a settlement class

pursuant to Federal Rule of Civil Procedure 23(a) and 23(b)(3). The Rule 23 Class includes all

current and former non-exempt home health workers who worked full time for Intrepid in

Kentucky in the position of Licensed Practical Nurse, Physical Therapy Assistant, Certified

Occupational Therapy Assistant, or Home Health Aide from November 22, 2012, to November

13, 2018, (as defined in paragraph 1.17 of the Settlement Agreement attached as Exhibit 1 to the

Memorandum in Support filed simultaneously herewith), excluding any individuals who entered

into the settlement in the case, Paine et al. v. Intrepid U.S.A., Inc., No. 3:14-cv-02005 (M.D. Tenn.




                                                 1
 Case 3:17-cv-00703-CHB Document 52 Filed 02/15/19 Page 2 of 4 PageID #: 329




2017) (“Class Members”) and excluding any individual who joined this Action by filing a consent

form pursuant to 216(b) of the Fair Labor Standards Act (“FLSA”).

       Second, the Parties respectfully request that this Court appoint (for settlement purposes

only) Named Plaintiff Tina Mitcham as a class representative of the Rule 23 Class.

       Third, the Parties respectfully request that the Court appoint, for settlement purposes, the

Plaintiff’s attorneys, David W. Garrison and Joshua A. Frank of Barrett Johnston Martin &

Garrison, LLC as Class Counsel for the Rule 23 Class.

       Fourth, the Parties move this Court for preliminary approval of the Settlement Agreement

(“the Agreement”) with regard to the Rule 23 Class (the “Settlement”). The Agreement is attached

as Exhibit 1 to the Memorandum in Support, which accompanies this motion.

       Fifth, the Parties move this Court for approval of RG2 Claims Administration to act as the

settlement claims administrator and to send to the Rule 23 Class Members a proposed Notice of

Proposed Settlement of Class Action Lawsuit and Fairness Hearing (“Class Notice,” attached to

the Agreement as Exhibit F) and a proposed Opt-Out Statement (attached to the Agreement as

Exhibit G)(collectively the “Notice Materials”).

       Sixth, the Parties respectfully move this Court for an Order setting a Fairness Hearing for

final approval of the Settlement, consistent with the time frame set forth in the Proposed Order.

       In jointly filing this motion with the Plaintiff, Intrepid does not waive any defenses or

concede any facts. A Memorandum in Support of this Motion is filed simultaneously herewith. A

proposed Order is attached as Exhibit B to the Agreement.


 Date: February 15, 2019                       Respectfully submitted,

                                               /s/ David W. Garrison
                                               JERRY E. MARTIN (No. 20193)*
                                               DAVID W. GARRISON (No. 24968)*

                                                2
Case 3:17-cv-00703-CHB Document 52 Filed 02/15/19 Page 3 of 4 PageID #: 330




                                   JOSHUA A. FRANK (No. 33294)*
                                   BARRETT JOHNSTON
                                   MARTIN & GARRISON LLC
                                   414 Union Street, Suite 900
                                   Nashville, TN 37219
                                   Telephone: (615) 244-2202
                                   Facsimile: (615) 252-3798
                                   jmartin@barrettjohnston.com
                                   dgarrison@barrettjohnston.com
                                   jfrank@barrettjohnston.com

                                   PETER WINEBRAKE*
                                   WINEBRAKE & SANTILLO, LLC
                                   715 Twining Road, Suite 211
                                   Dresher, PA 19025
                                   Phone: (215) 884-2491
                                   Facsimile: (215) 884-2492
                                   pwinebrake@winebrakelaw.com

                                   J. CHRIS SANDERS (KBA # 82663)
                                   CHRIS SANDERS LAW PLLC
                                   517 West Ormsby Avenue
                                   Louisville, KY 40203
                                   Telephone: (502) 814-0094
                                   csanders@chrissanderslaw.com

                                   * Admitted Pro Hac Vice

                                   Attorneys for Plaintiff



                                   _/s/ Wendy V. Miller (with permission)___
                                   WENDY V. MILLER
                                   Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                   401 Commerce Street, Suite 1200
                                   Nashville, TN 37219
                                   Phone: (615) 254-1900
                                   Facsimile: (615) 254-1908
                                   Email: Wendy.Miller@odnss.com

                                   Attorney for Defendants




                                     3
 Case 3:17-cv-00703-CHB Document 52 Filed 02/15/19 Page 4 of 4 PageID #: 331




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and exact copy of the foregoing Joint Motion for Order
Preliminarily Approving Rule 23 Class Action Settlement was filed electronically with the Clerk’s
office by using the CM/ECF system and served upon the parties as indicated below through the
Court’s ECF system on February 15, 2019:

Wendy V. Miller
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
401 Commerce Street, Suite 1200
Nashville, TN 37219
Phone: (615) 254-1900
Facsimile: (615) 254-1908
Email: Wendy.Miller@odnss.com


                                                /s/ David W. Garrison
                                                DAVID W. GARRISON
                                                BARRETT JOHNSTON
                                                MARTIN & GARRISON, LLC


                                                                                        37397133.1




                                               4
